Order issued November      iq , 2012




                                              In The
                                 Tourt of Appeals
                         Ififtb BiMrirt of iixas at Dallas
                                       No. 05-11-01495-CR


                           JONATHAN BRUCE REED, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee


                                            ORDER

        The Court REINSTATES this appeal.

        On October 22, 2012, we ordered the trial court to make findings regarding the documents

filed in this appeal. We ADOPT the findings that: (1) the October 10, 2012 supplemental clerk's

record contains previously missing documents, (2) counsel for appellant stipulates the October 10,

2012 supplemental record contains the previously missing documents, and (3) the appellate record

is now complete and adequate to permit the appeal to proceed.

        We ORDER Robert Owen to file appellant's brief within THIRTY DAYS of the date of

this order.



                                                                  24ri
                                                       LANA MYER
                                                       JUSTICE